Name: 88/306/EEC: Council Decision of 16 May 1988 on the conclusion of the European Convention for the Protection of Animals for Slaughter
 Type: Decision
 Subject Matter: international affairs;  environmental policy;  food technology
 Date Published: 1988-06-02

 2.6.1988 EN Official Journal of the European Communities L 137/25 COUNCIL DECISION of 16 May 1988 on the conclusion of the European Convention for the Protection of Animals for Slaughter (88/306/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Council adopted Directive 74/577/EEC on the stunning of animals before slaughter (4), Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat (5), as last amended by Directive 86/587/EEC (6), and in particular Annex I, Chapter I, point 13 (a) thereto, and Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat (7), as last amended by Regulation (EEC) No 3768/85 (8), and in particular Annex I, Chapter IV, point 20 thereto; Whereas the European Convention for the Protection of Animals for Slaughter, hereinafter referred to as the Convention, was drawn up within the Council of Europe to protect animals for slaughter; whereas Article 20 of the Convention provides that it may be signed by the Member States of the Council of Europe and by the European Economic Community; Whereas the provisions of the Convention are in accordance with Directives 74/577/EEC, 64/433/EEC, and 71/118/EEC; whereas the scope of the Convention is however wider; Whereas national laws concerning the protection of animals for slaughter have an impact on the conditions of competition and accordingly on the operation of the common market in agricultural products; Whereas the Convention covers matters which fall within the scope of the common agricultural policy; Whereas the Community's participation thus appears to comply with the achievement of the Community's objectives, HEREBY DECIDES AS FOLLOWS: Article 1 The European Convention for the Protection of Animals for Slaughter is hereby approved on behalf of the European Economic Community. The text of the Convention is attached hereto. Article 2 The President of the Council shall deposit the instrument of approval in accordance with Article 20 of the Convention (9). Done at Brussels, 16 May 1988, For the Council The President I. KIECHLE (1) OJ No C 15,20. 1. 1988, p. 3. (2) OJ No C 49, 22. 2. 1988, p. 146. (3) OJ No C 35, 8. 2. 1988, p. 8. (4) OJ No L 316, 26. 11. 1974, p. 10. (5) OJ No 121, 29. 7. 1964, p. 2012/64. (6) OJ No L 339, 2. 12. 1986, p. 26. (7) OJ No L 55, 8. 3. 1971, p. 23. (8) OJ No L 362, 31. 12. 1985, p. 8. (9) The date of entry into force of the Convention will be published, in the Official Journal of the European Communities by the General Secretariat of the Council.